Citation Nr: 1641646	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-01 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a right knee disability (mild chronic knee strain).

2.  Entitlement to an initial compensable rating prior to March 24, 2006, and a rating higher than 10 percent since May 4, 2011, for a left knee disability (mild chronic knee strain). 

3.  Entitlement to an initial compensable rating prior to May 4, 2011, and a rating higher than 30 percent since September 13, 2013, for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for obstructive sleep apnea. 

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from November 1994 to January 2001 and from December 2004 to March 2006, including service in Southwest Asia from February 2005 to January 2006.

These matters are on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

By a rating action dated in October 2013, a 30 percent rating was assigned for PTSD, effective from September 13, 2013.  However, since this increase did not constitute a full grant of the benefit sought, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In the November 2012 substantive appeal, the Veteran asked to be afforded a hearing before a Veterans Law Judge at the Board.  However, the Veteran failed to appear for her hearing.  Without good cause being shown for the failure to appear, the Board finds that her hearing request has been withdrawn and that appellate review may proceed.  See 38 C.F.R. § 20.704 (d) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

The Veteran's file before the Board is contained in both Virtual VA and the Veterans Benefits Management System (VBMS).  The Veteran's VBMS file contains reference to evidence which is not contained in either her Virtual VA (VVA) or her VBMS files.  Specifically, the record reflects that the RO considered VA treatment records dated from the Tuscaloosa VA Medical Center (VAMC) dated from May 2001 and October 2013 (October 2013 Supplemental Statement of the Case) and the Birmingham VAMC dated from July 2011 to September 2012 in adjudication of this appeal (See, October 2013 Statement of the Case.

As the record before the Board is incomplete, on remand, the AOJ must ensure that all evidence considered by the RO in adjudication of his appeal is associated with the VBMS/VVA file.

In this regard, the Veteran herself is asked to submit any additional records that would help her claims.

With regard to the increased rating claims, the Veteran contends that her service-connected bilateral knee disability and PTSD are more severe than her current evaluations indicate.  However, there are no recent VA treatment records associated with the claims file.  Therefore, the Veteran's rating claims should be remanded for new VA examinations.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). VAOPGCPREC 11-95 (1995).  In addition, pursuant to 38 C.F.R. § 4.59, the Veteran's bilateral knee disabilities should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016).  Therefore, the Veteran's rating claims should be remanded for new VA examinations.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of the Veteran's VA treatment records, including those from the Tuscaloosa VAMC, dated from May 2001 and October 2013 and the Birmingham VAMC, dated from July 2011 to September 2012.  All records and/or responses received should be associated with, and accurately reflected in, the VBMS/VVA file.

The Veteran should be encouraged to submit all records she believes to be pertinent, as this will expedite the case.

2.  After the foregoing has been completed, schedule the Veteran for VA examinations to ascertain and evaluate the current level of severity of her bilateral knee disability and psychiatric disorder.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.
With regard to the bilateral knee disability, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


